Exhibit 12.1 Trecora Resources Ratio of Earnings to Fixed Charges The following table sets forth the calculation of our ratio of earnings to fixed charges for each of the periods indicated: Nine Months Ended Year Ended December 31, September 30, 2016 (in thousands except ratio) Income before taxes $ Equity in (earnings) losses of AMAK and gain from AMAK equity issuance Bargain purchase gain - Fixed charges(1) Earnings available to cover fixed charges $ Ratio of earnings to fixed charges (1)Fixed charges consist of the sum of (1) interest expensed and capitalized, amortized premiums, discounts and capitalized expenses related to indebtedness and (ii) an estimate of the interest within rental expense (calculated based on a reasonable approximation of the interest factor).
